Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Dynamic Signs Asset Acquisition Deal with Cannex and Brings Onboard Leading Medical Cannabis Research Scientist Dr. Robert Melamede Biology Chairman (ret) and Associate Professor, Biology Department University of Colorado SAN FRANCISCO, Oct. 22, 2008, Dynamic Alert Limited (OTC Bulletin Board: DYMC) (the Company) is an emerging biotechnology leader specializing in the commercialization of medical cannabis-based pharmaceutical products. Today the Company is pleased to announce it has signed an agreement to acquire all of the assets of Cannex, a privately owned California group operated by Medical Cannabis pioneer and political activist Steven W. Kubby ( www.kubby.com ). The asset purchase agreement includes all intellectual property rights, formulas, patents, trademarks, client base, hardware and software, etc pertaining to Cannex's pharmaceutical cannabis research & development business. Dynamic Alert anticipates closing this transaction upon completion of a 90-day due diligence period. Richard Cowan, Dynamic President & CEO, stated, "Mr. Kubby's background in the medical cannabis arena is simply put, the living proof that it works. Mr. Kubby, the founder of CANNEX, is a long-term cancer survivor. Mr. Kubby is an entrepreneur with a wide range of experience and success in businesses ranging from property management to publishing to political fundraising. He received his BA in Psychobiology from California State University. Kubby is a survivor, for more than three decades, of a rare form of adrenal cancer with a mortality prognosis of 6-12 months. Leading specialists in the US and Canada have attributed his survival to medical cannabis. Mr.
